SHARPE, J.
— Malice being an ingredient of the offense charged, evidence of repetitions of the alleged slanderous words subsequent to the indictment was admissible to show in what spirit they were spoken at the time alleged in the indictment.—Ware v. Cartledge, 24 Ala. 622; Scott v. McKinnish, 15 Ala. 662; Parmer v. Anderson, 33 Ala. 78; Eldridge v. State, 27 Fla. 162; 3 Green. Ev., § 168; 13 Am. & Eng. Ency. Law (1st ed.), 490.
The offense was complete if at the time laid in the indictment defendant spoke the words as charged, and they were both false and malicious.—Code, § 5065. If such was the case the existence of ’probable grounds, other than the truth of those words, though admissible to be shown as tending to disprove malice (Beal v. State, 99 Ala. 234), did not excuse the uterance; nor was it essential to conviction that the utterance should have been intentionally wrong or reckless. Such being the law, there was no error either in the admission of evidence to which exceptions were reserved or in refusing charges requested by defendant.
Affirmed.